Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 14, 2021.




                                       In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00354-CV


      SWAPNIL AGARWAL & NITYA HOU I (AB), LLC, Appellants

                                         V.

                         GAUTAM GOYAL, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-52067


                         MEMORANDUM OPINION

      This is an appeal from an order signed June 10, 2021. On September 3,
2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.